This office action is in response to Applicants’ remarks received November 9, 2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-3, 7, 9, 11, 13, 15-18, 21-25, 27-35, 37, 39, 42, 46-47 are canceled.  Claims 1, 4-6, 8, 10, 12, 14, 19-20, 26, 36, 38, 40-41, 43-45, 48, to Fc fusion polypeptide, sialylation, sulfoethyl, are under consideration.

   Priority:  This application is a 371 of PCT/US2015/014469, filed February 4, 2015, which claims benefit to provisional application 61/935728, filed February 4, 2014.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-6, 8, 10, 12, 14, 19-20, 26, 36, 38, 40-41, 43-45, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl et al. (2011 Nature Biotechnology 29(4):  310-312; IDS 11.22.16, previously cited) in view of Falkenstein et al. (US 20100311952; previous cited), Roy et al. (US 20110098452; previously cited), and Lewandrowski et al. (2007 Molecular & Cellular Proteomics 6:  1933-1941; IDS 11.22.16, previously cited).
Schiestl et al. disclose glycosylated proteins are complex molecules and even a well-controlled product may consist of several hundred or more glycoforms having the same amino acid sequence but different glycan composition (p. 310).  Schiestl et al. studied the glycosylation profiles of the three recombinant therapeutic proteins Aranesp (darbepoetin alfa), Rituxan/Mabthera (rituximab), and Enbrel (etanercept), and disclose variations in the degree of sialylation of the recombinant protein products (p. 310).  It is known that the in vivo biological activity is dependent on the number of sialic units per molecule (p. 310).
As noted above, Schiestl et al. disclose Enbrel (etanercept).  It is disclosed that etanercept contains a dimeric fusion protein comprising the extracellular ligand-binding domain of the human 75 kDa (P75) tumor necrosis factor receptor (TNFR2/p75) and the Fc part of a human IgG1 antibody.  The protein is glycosylated containing the IgG1-specific N-glycosylation sites in the Fc part and multiple O-glycans in the receptor part (p. 312).  Schiestl et al. disclose differences were found in the glycosylation profiles of commercial batches of etanercept (p. 312).  Schiestl et al. do not teach CEX (cation exchange chromatography) operated in a flow-through mode to enrich for the sialylated protein therapeutic.
Falkenstein et al. disclose that immunoglobulin comprising heavy or light chains fused to a further peptide or polypeptide ([0024]), can be obtained by CEX flow-through mode, the method comprising applying an aqueous, buffered solution comprising the immunoglobulin, the 
It is further disclosed in Roy et al. that cation exchange chromatography operated in the flow-through mode can be used for enriching sialylated proteins, where the polypeptides having higher sialic acid content are not bound to the cation exchange medium and is obtained in the flow-through solution during loading or post load washing step ([0030]).  It is disclosed that isoforms (i.e. darbepoetin) having higher sialic acid content have a low pI; these low pI isoforms have proved to be of higher therapeutic value ([0004]).  Roy et al. disclose a method for separating low pI isoforms of darbepoetin from a mixture of isoforms comprising at least one cation exchange chromatographic step in the flow-through mode (at least [0009], [0015]-[0016], [0030]).  Roy et al. disclose load conditions of pH 2-5 ([0031], [0040]) for CEX in flow-through mode for enriching sialylated proteins.
Lewandrowski et al. disclose that methods and strategies for enrichment and purification of subsets of glycoproteins are known (p. 1933).  Lewandrowski et al. disclose that in contrast to other glycopeptide enrichment methods based on specific trapping of glycopeptide subsets, strong cation exchange enrichment increases the relative amount of glycopeptides by trapping and removing all non-glycopeptides in the sample (p.1934).  Strong cation exchange chromatography was used for enrichment of sialylated glycopeptides; these peptides were collected in flow-through fractions with low contaminations by non-glycopeptides (p. 1936).
in vivo biological activity is dependent on the number if sialic units per molecule.  Therefore, one of ordinary skill would have been motivated to remove aggregated forms and obtain a recombinant therapeutic protein product, including a glycosylated Fc fusion polypeptide such as etanercept, having a higher degree of sialic content by contacting a composition comprising etanercept with a CEX medium in a flow-through mode because it was known that sialic acid content increases therapeutic value of recombinant glycosylated proteins 
Further, regarding the contacting or load conditions recited in instant claims 1 and 4, as noted above, Falkenstein et al. disclose applying an aqueous, buffered solution comprising the immunoglobulin, the solution having a conductivity of from 1.0 to 15.0 mS/cm, preferably from 4.0 mS/cm to 10.0 mS/cm, and a pH from 4 to 8, including pH 5-8 (at least [0038], p. 10-11 claims 1, 12, 14).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious and routine to arrive at the claimed pH 5-6 and conductivity of 8-12 mS/cm because the claimed conditions are disclosed in the prior art and used for the same purpose of operating CEX medium in flow-through mode to obtain immunoglobulin fused proteins.
Regarding the conditions recited in instant claims 6, 8, 10, 12, 14, 36, it is noted that the instant conditions would be met by the cation exchange enrichment method disclosed in the prior art (Falkenstein et al.; Lewandrowski et al., Roy et al.) when applied to an Fc-fusion polypeptide because the prior art discloses operating the cation exchange chromatography under the same mode as the claimed method and for the same purpose, i.e. enrichment of sialylated glycopeptides by cation exchange chromatography in flow-through mode.
Regarding instant claims 19-20, as noted above, Schiestl et al. studied the glycosylation profiles of the three recombinant therapeutic proteins, including Enbrel (etanercept), and disclose variations in the degree of sialylation of the recombinant protein products (p. 310, 312).  
Regarding instant claim 26, Falkenstein et al. disclose load conditions onto the CEX medium where the monomeric immunoglobulins, including Fc fused polypeptides, are collected in the flow-through ([0024], examples 1-4) and Roy et al. and Lewandrowski et al. disclose load conditions onto the CEX medium where the sialylated proteins are collected in the flow through (Roy et al. examples 3-4; Lewandrowski et al. p. 1935-1936).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious and routine to determine the load ratio of a sample on the CEX medium operated in flow-through mode.
Regarding instant claim 38, Falkenstein et al. disclose cation exchange materials having a sulfonic acid group, such as a sulfopropyl group ([0018]).  Roy et al. disclose cation exchange chromatography may be carried out using any weak or strong cation exchange chromatographic resin or membrane which could function as a weak or a strong cation exchanger ([0028]).  Lewandrowski et al. disclose a polySULFOETHYL cation exchange chromatography column (p. 1935).  Therefore, it would have been obvious to arrive at the claimed CEX medium comprising a ligand selected from sulfoethyl in the method for enriching the level of sialylation of an Fc-fusion polypeptide, comprising contacting a composition comprising a mixture of isoforms of the Fc-fusion polypeptide having different levels of sialylation with a cation exchange chromatography (CEX) medium operated in a flow-through mode.  Regarding instant claim 40, 
Regarding instant claim 41, Falkenstein et al. disclose the carbohydrate groups may be added to the protein by the cell in which the protein is produced, and will vary with the type of cell ([0021]-[0022]).  Schiestl et al. disclose etanercept is a recombinant glycosylated protein therapeutic product; therefore, it would be obvious that the recombinant protein is produced by a eukaryotic host cell.
Regarding instant claim 43, Falkenstein et al. disclose proteins and immunoglobulins play an important role in today’s medical portfolio ([0002]).  Therefore, it would be obvious to purify or enrich for recombinant immunoglobulins and fusion polypeptides such as sialylated etanercept proteins at a manufacturing scale, by CEX medium operated in flow-through mode, because there is a need for etanercept products and recombinant protein therapeutic products that are not in aggregated form and having a high sialic content.  Additionally, it is known that it is obvious to scale up a known process.  MPEP 2144.04.
Regarding instant claims 44-45, 48, Falkenstein et al. disclose that the recombinant immunoglobulins recovered in the CEX flow-through have less impurities including DNA and host cell proteins compared to the initial composition prior to contact with CEX medium (example 1, claim 1) and it is disclosed that in CEX enrichment for sialylated polypeptides in flow-through mode, the non-glycopeptides and/or other isoforms are bound to the CEX medium and the sialylated polypeptides are recovered in the flow-through (Roy et al.; Lewandrowski et al.).  Therefore, it would have been obvious that the composition recovered in the flow-through would comprise polypeptides not in aggregated form and having a higher sialic acid content and less impurities than the initial population of polypeptides.

Reply:  Applicants’ remarks have been considered but they are not persuasive.  The reasons for maintaining the 103 rejection are the same as previously noted and incorporated herein.
Applicants assert that the conditions disclosed in Falkenstein et al. are for the separation of monomeric and aggregate forms of immunoglobulin – that is, the use of CEX in flow-through mode for separation based on entirely different properties of an entirely different class of proteins as compared to the present claims.  See Applicants’ remarks p. 6-7.
Applicants’ remarks are not persuasive.  Falkenstein et al. expressly disclose that “immunoglobulin” refers to a protein consisting of one or more polypeptides substantially encoded by immunoglobulin genes; the recognized immunoglobulin genes include the different constant region genes as well…in one embodiment immunoglobulins according to the invention comprise…heavy or light chains fused to a further peptide or polypeptide (at least paragraph 0024).
The proteins recited in instant claim 1 are Fc fusion polypeptides comprising a ligand binding domain of a receptor, which are immunoglobulin heavy chains fused to a polypeptide.  
Therefore, Falkenstein et al. reasonably disclose purification of the same class of polypeptides as the present claims, i.e. Fc fusion polypeptides.
Regarding Applicants’ remarks that the conditions disclosed in Falkenstein et al. are for the separation of monomeric and aggregate forms of immunoglobulin, the remarks are not persuasive.  Falkenstein et al. disclose at least 90% of the immunoglobulin in monomeric form is obtained in the flow-through of the CEX operated in flow-through mode (at least paragraph 0038, p. 10 claim 1).  It has been surprisingly found that CEX materials operated in a flow-
It is recited in instant claim 48 that the Fc fusion polypeptides obtained in the flow-through comprises less impurities, where it is defined in the instant specification that an impurity is protein impurity, including an aggregated form of the polypeptide (at least paragraph 0031 of the application publication).
In this instance, Falkenstein et al. reasonably provide motivation to arrive at the claimed conditions for purifying Fc fusion polypeptides where the CEX is operated in flow-through mode, i.e. to remove immunoglobulins in aggregated form, the method comprising applying an aqueous, buffered solution comprising the immunoglobulin, the solution having a conductivity of from 1.0 to 15.0 mS/cm, preferably from 4.0 mS/cm to 10.0 mS/cm, and a pH from 4 to 8, to a cation exchange material under conditions whereby at least 90% of the immunoglobulin in monomeric form does not bind to the cation exchange material (at least [0038], p. 10 claim 1). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious and routine to arrive at the claimed pH 5-6 and conductivity of 8-12 mS/cm because the claimed conditions are disclosed in the prior art and used for the same purpose of operating CEX medium in flow-through mode to obtain immunoglobulin fused proteins.
One of ordinary skill would also have reasonable expectation that the CEX medium operated in flow-through mode to remove aggregated forms and obtain immunoglobulin polypeptides in monomeric form in the flow-through would also enrich for sialylated forms 
It is known that the Fc fusion polypeptide comprising a ligand binding domain of a receptor (i.e. etanercept), like the darbepoetin of Roy et al., is a glycosylated protein (Schiestl et al.).  Therefore, it would have been obvious that a mixture comprising Fc fusion polypeptides, such as etanercept, contacted with CEX medium operated in a flow-through mode would also enrich for glycosylated Fc fusion polypeptides.
Regarding Applicants’ remarks that the cited references relate to wholly different classes of proteins, the remarks are not persuasive for the reasons previously noted.  See at least the reasons noted on at least p. 8-11 of the August 9, 2019 final office action.
	The proteins of the references are actually all glycoproteins and sialylated polypeptides, where it is recognized that CEX operated in flow-through mode enriches the amount of sialylated glycoproteins collected in the flow-through fractions (Roy et al.; Lewandrowski et al.).
For at least these reasons, the 103 rejection is maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656